Citation Nr: 1532900	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a heart disease 

5.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2012, the Veteran's claims were remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an April 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Board has recharacterized the claim of entitlement to service connection for a heart disease on appeal to more accurately reflect the nature and scope of the claimed disability.


FINDINGS OF FACT

1.  A left shoulder disability did not have its clinical onset in service and is not otherwise related to the Veteran's active service. 

2.  A chronic back disability did not have its clinical onset in service and is not otherwise related to the Veteran's active service.

3.  A chronic left ankle disability did not have its clinical onset in service and is not otherwise related to the Veteran's active service; arthritis of the left ankle was not exhibited within the first post service year.

4.  A heart disease did not have its clinical onset in service and is not otherwise related to the Veteran's active service. 

5.  Hypertension did not have its clinical onset in service and is not otherwise related to the Veteran's active service; hypertension was not exhibited within the first post service year.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A chronic back disability was not incurred in or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  A chronic left ankle disability was not incurred in or aggravated in active service, and arthritis of the left ankle may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  A heart disease was not incurred in or aggravated in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

5.  Hypertension was not incurred in or aggravated by in active service, and hypertension may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter dated in May 2007 complied with VA's duty to notify the Veteran with the service connection claims adjudicated herein.  Specifically, the letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.   

Regarding VA's duty to assist, the RO obtained service personnel records, service treatment records (STRs), VA and private treatment records in furtherance of his claims.  

The Veteran was afforded a VA examination in December 2012.  The VA examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Therefore, the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as arthritis and cardiovascular-renal disease (including hypertension), may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

A.  Left Shoulder Disability

The Veteran claims that his left shoulder disability is the result of parachute jumps performed during his military service.  See Veteran's claim dated May 2007.

The Veteran's STRs are silent as to any diagnosis or complaints of a left shoulder disability.

Post-service medical evidence shows an April 2008 VA treatment record that documents complaints of left shoulder pain.  The Veteran reported that his pain was due to exercising.  VA and private treatment records are pertinently absent any indication of a left shoulder disability.

In December 2012, the Veteran was afforded a VA examination.   The Veteran reported that in service he injured his left shoulder while in air assault school.  He stated that he has not sought treatment for his left shoulder pain.  An x-ray report revealed a normal a left shoulder.  Upon physical examination, the VA examiner stated that there was no evidence of a left shoulder disability.  The examiner noted that STRs and post-service medical records show no treatment or diagnosis of a left shoulder.  

As indicated above, the only evidence of a current left shoulder disability is the Veteran's reported left shoulder pain.  Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The Board does not dispute the Veteran's assertions that he experiences left shoulder pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez-West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part, sub nom., Sanchez-Benitez-Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board finds that the STRs and post-service medical evidence fails to show a diagnosis of a left shoulder disability at any time during the appeal period.  See Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992) (holding, in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

Therefore, the Veteran's claim of entitlement to service connection for a left shoulder disability is denied.

B.  Back and Left Ankle Disabilities

The Veteran asserts that his back and left ankle disabilities are due to his military service.  See Veteran's claim dated May 2007.  Specifically, he claims that he injured his back and left ankle while performing parachute jumps during airborne training exercises.  Id. 

An August 1997 STR shows that the Veteran reported pain in his left rib area that radiated to his back; an x-ray report reveals no abnormality of the back.  The remaining STRs are negative for any complaints, diagnoses, or treatment of the back or left ankle.  Specifically, in January 2001 and upon separation from service in March 2002, clinical evaluations of the spine and left lower extremity were normal. 
Post-service treatment records reflect complaints of left ankle pain in July 2007 and back pain in February 2009.  See, e.g., VA treatment records dated July 2007 and February 2009.  In a September 2010 private treatment record, the Veteran attributed his back and left ankle pain to in-service parachute jumps.  Further, a private physician acknowledged the Veteran's medical history of arthritis and assessed the Veteran with DJD, but did not specify which joints were affected.  VA treatment records dated in October 2010 to November 2011 note a diagnosis of ankle arthralgia in September 2010; however, there is no indication whether the diagnosis is pertaining to the right or left ankle.  

During a December 2012 VA examination, the Veteran reported that he injured his back and left ankle due to hard parachute landings in service.  He also reported that he initially sought treatment for his left ankle during service in 1994 and for his back in 2006.  The examiner diagnosed DDD of the lumbar spine, low back spasms, and arthritis of the left ankle.  After a review of the record, the examiner opined that it is less likely than not that the back and left ankle disabilities were incurred in or caused by his military service.  As to the left ankle, the VA examiner reasoned, that while the Veteran asserted that he was treated for his left ankle in service his STRs are absent any documentation of a left ankle injury or disability.  A December 2012 x-ray report shows an old fracture of medial malleolus/distal tibia; however, the Veteran did not fracture his left ankle in service.  Therefore, any left ankle fracture would have occurred post service.  As to both disabilities, the VA examiner stated, that there is no evidence in the STRs of an injury or treatment of the back or left ankle.  Following service, the earliest documentation of DDD of the lumbar spine, supported by x-ray evidence, was in December 2012.  The earliest evidence of a left ankle disability was in 2010.  The examiner concluded that there is no continuity of care in the years proximal to military service; thus, there is no evidence of chronicity of back or left ankle disabilities since service.  

A March 2013 VA treatment record reflects a diagnosis of DDD of the lumbar spine.

The Board finds that entitlement to service connection for back and left ankle disabilities has not been established.  
Initially, the Veteran's STRs fail to show an event or incident in service that resulted in a pertinent disability.  

The earliest evidence of record diagnosing arthritis of the left ankle was not until 2008 and DDD of the spine was in 2012, which is 6 years after the Veteran's separation from service.  See VA examination report dated December 2012.  Although the Veteran reported treatment for his left ankle in service, post service evidence reflects no complaint or treatment until 2007.  Id.  With regard to his back disability, the Veteran reported that he was not treated until years after service.  In sum, the evidence shows that the Veteran was not diagnosed with DDD of the spine or arthritis of the left ankle during his military service or for years thereafter.  Further, there is no evidence of continuity of back or ankle symptoms following his military service.  See 38 C.F.R. §§ 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service.).  

The December 2012 VA examination report was based on review of the Veteran's medical history, as well as, interview and physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000)(holding when assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered and the opinion is considered probative if it is definitive and supported by detailed rationale.).   Therefore, the Board finds probative the December 2012 VA opinion that concluded that the back and left ankle disabilities were less likely than not incurred in or caused by service.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable nexus opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

The Veteran has not provided any competent medical evidence to rebut the opinion against the claims or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  As such, the December 2012 VA examiner's negative nexus opinion stands unchallenged. 

In reaching the above conclusion, the Board has not overlooked the Veteran's statements supporting his claims.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his degenerative changes in his spine and ankle are related to his in-service parachute jumps has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the December 2012 VA examination report is more probative than the Veteran's statements.  The examiner was able to review the overall record, including the Veteran's history and opinions.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

C.  Heart Disease

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, the Veteran contends that his heart disease pre-existed his military service.  See Veteran's claim dated May 2007.  Specifically, he claims that his heart disease was "misdiagnosed" and went untreated during his military service and has continued to have a heart disease since service.  Id.  He also stated that the stress he incurred from his military occupational specialty (MOS) worsened his heart disease.  

The Veteran's STRs are silent as to any complaints or diagnosis of a heart disease.  Specifically, in an April 1982 enlistment examination report, a clinical evaluation revealed no abnormalities of the heart.  In an April 1982 report of medical history, the Veteran denied a history of heart trouble, to include symptoms of shortness of breath, pain or pressure in chest, palpitation or pounding heart, epileptic fits and/or nervous trouble.  In a December 1988 Cardiac Risk Factor Interview report, he denied chest discomfort and a history of heart problems.  The remaining STRs consistently show that the Veteran denied heart trouble and chest x-rays and electrocardiograms (EKG) were normal.  See, e.g., STRs dated July 1985, January 2001, February 2002, and separation examination report dated March 2002.

Post-service treatment records reveal a normal chest x-ray in a February 2003 VA treatment record.  A December 2006 VA treatment documents a heart murmur.  In a February 2007 VA cardiologist consult, mitral regurgitation (MR) was diagnosed.  During a September 2010 private treatment visit, the Veteran reported fatigue and dizziness; he was diagnosed with hollow systolic mitral valve prolapse (MVP) murmur.

During a December 2012 VA examination, the Veteran reported that during service he experienced dizziness and over exertion.  He did not seek treatment for symptoms until 2004, at which time a heart murmur was noted.  The VA examiner diagnosed a valvular heart disease and MR.  After a review of the record, the examiner opined that it is less likely than not that the heart disease is related  or caused by his military service.  The examiner reasoned there is no evidence in the STRs of any heart disease or any complaints of associated symptoms.  The earliest documentation of a heart disease was found in 2010, which is 8 years after service.  The examiner commented that the Veteran reported that he sought treated for a heart disease in 2004; however, there is no evidence to confirm.

As to the Veteran's assertions of a pre-existing heart disease, the Board finds that the Veteran was sound upon his military enlistment and that there is no clear and unmistakable evidence that demonstrates that the Veteran's heart disease existed prior to service.

To this end, the April 1982 enlistment examination report was negative for any complaints or diagnosis of a heart disease and a clinical evaluation of his heart was normal.  The enlistment examination report is absent any heart disease on entrance into service.  Therefore, the competent medical evidence of record supports a finding that the Veteran was sound upon his military enlistment.  Furthermore, there is no clear and unmistakable evidence that demonstrates that the Veteran's heart disease existed prior to service.  The only evidence that the Veteran had a heart disease prior to service was made by the Veteran himself in his May 2007 claim.  Also, the December 2012 VA examiner's report reflected that he did not find that the Veteran was diagnosed with a heart disease prior to his military enlistment.  Thus, the presumption of soundness has not been rebutted.  See 38 U.S.C.A. § 1111 (West 2014); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 38 C.F.R. § 3.304(b) (2014).

The Board finds that service connection for a heart disease is not warranted. 

Initially, STRs are clear for any findings, treatment for or diagnosis of a heart disease.  

Post-service evidence shows that the Veteran was diagnosed with a heart murmur in 2004.  However, a heart murmur is not a disability or disease for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; see also VAOPGCPREC 82-90.  Therefore, the earliest indication of a diagnosis of a heart disease was in July 2007.  See VA cardiologist consult dated February 2007.  There is no evidence that a heart disease was noted in service or that he did not incur a heart disease until years after service.  See Maxson, 230 F.3d at 1333.  

The December 2012 VA examination report was based on a review of the Veteran's medical history, as well as, an interview and a physical examination of the Veteran.  The examiner's rationale provide for the negative nexus opinion rendered was detailed and contained sufficient details therein.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board places significant weight as to the December 2012 VA opinion that concluded that the Veteran's heart disease is not related or caused by his military service.  See Bloom, 12 Vet. App. at 187. 

The Veteran has not provided any competent medical evidence to rebut the negative nexus opinion rendered in the December 2012 VA examination report.  See Wray, 7 Vet. App. at 492-93.  As such, the only probative medical opinion of record is that of the VA examiner in December 2012.

The Board has considered the Veteran's lay statements.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d at 1377.  The general principle that chest pain and over exertion exhibited in service may be a symptom of cardiac disease is generally known, and the Veteran's testimony that current cardiac disease is related to symptoms exhibited in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board notes that chest x-rays and EKG's in service did not reveal the presence of underlying disease and the first diagnosis of a cardiac disease is dated about in July 2007, with a relatively recent onset of pertinent symptoms.   

The Board finds the 2012 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  He explained why the STRs did not support a finding of cardiac disease manifesting in service.  The VA examiner's medical opinion is plausible and consistent with the record.  The Board considers it highly persuasive evidence weighing against a nexus to service.  See Nieves-Rodriguez, 22 Vet. App. at 303.

As such, the benefit-of-the-doubt rule does not apply, and the Veteran's for a heart disease is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  

D.  Hypertension

The Veteran asserts that he developed hypertension due to the stressful nature of his military duties.  See Veteran's claim dated May 2007.  

Hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension is defined as diastolic blood pressure predominately at 90 mm or greater; or, systolic blood pressure predominately at 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

The Veteran's STRs, including his April 1982 enlistment examination report and March 2002 separation examination report, shows no evidence of complaints or treatment of hypertension and there were no elevated blood pressure readings (as defined in 38 C.F.R. § 4.104, DC 7101, Note (1)) recorded during service.  Specifically, STRs records show normal blood pressure readings.  See, e.g., STRs dated April 1983, May 1984, August 1998, and January 2001.  In an April 1996 periodic examination, despite the fact that he did not exhibit elevated blood pressure readings, he reported a history of high or low blood pressure.  In a September 2001 medical history screening form, the Veteran denied a history of high blood pressure.  

Post service, VA treatment records dated from July 2007 to November 2011 reflect an on-going diagnosis of hypertension.  

The Veteran was afforded a VA examination in December 2012, at which time a diagnosis of hypertension was confirmed.  The Veteran reported that in service, he experienced hypertension symptoms.  He stated that while he was not diagnosed with hypertension in service, he had elevated blood pressure readings.  He stated he was not treated for hypertension until 2004; however, the VA examiner commented that treatment records do not show a diagnosis of hypertension until 2006.  After reviewing the Veteran's claims file, the VA examiner opined that the hypertension was not incurred during or caused by his military service.  The VA examiner reasoned that while there were a few elevated blood pressure readings in service, the Veteran was not diagnosed or treated during his military service.  He did not seek treatment for hypertension until a few years after service.  The first diagnosis of hypertension was in July 2007 and since he has been treated with medications.  The VA examiner concluded that there is no evidence of continuity of care in the years proximal to military service.  

The Board finds that entitlement to service connection for hypertension is not warranted. 

The objective evidence indicates that the Veteran's hypertension did not manifest until several years after service it is noted that there is no indication of hypertension in service.  The December 2012 VA examiner stated that the Veteran had a few elevated blood pressures during service; however his blood pressure was not elevated during service as defined in 38 C.F.R. § 4.104, DC 7101, Note (1)).  See, e.g., STRs dated April 1983, May 1984, August 1998, and January 2001.  

The first post-service clinical evidence of hypertension was in a July 2007 VA treatment record.  Additionally, the Veteran, himself, placed the onset of the hypertension in 2004, more than two years following separation from service.  Nevertheless, the fact remains that there is no evidence of any hypertension in service or that hypertension was manifested to a compensable degree within one year of separation from service.  There is also no competent medical evidence of a nexus between the currently diagnosed hypertension and the Veteran's period of active service.

The December 2012 VA examination report was based upon an examination of the Veteran and a review of his medical records and reported history and is accompanied by specific rationales that are consistent with the evidence of record.  As such, the Board finds that the December 2012 VA medical opinion which concluded that the hypertension was not related to service is entitled to substantial probative weight.  See Wray, 7 Vet. App. at 492-93; see also Nieves-Rodriguez v. Peake, 22 Vet App at 295.

The Board recognizes the Veteran's contentions that his hypertension is a result of active service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau , 492 F.3d at 1377.  The Veteran is competent to report when he began treatment for hypertension.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the December 2012 VA opinion is of far greater value as they involved an examination of the overall record, including the Veteran's lay assertions, and was made by a medical professional.  

As such, the benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 



ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a left ankle is denied.

Entitlement to service connection for a heart disease is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


